Citation Nr: 1324807	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  12-25 658	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for ischemic heart disease.  

REPRESENTATION

Veteran represented by:   The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military from June 1966 to April 1970.  



This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from an April 2012 rating decision of the New Orleans, Louisiana, Regional Office (RO), of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran was scheduled for a Board videoconference hearing in May 2013.  The Veteran's Law Judge, who was scheduled to hold the hearing, granted his motion to reschedule the hearing for good cause.  38 C.F.R. § 20.704(c),(d) (2012).  He is entitled to a rescheduled hearing.  Id.

The case is remanded to the RO for the following action:

Schedule the Veteran for a Board videoconference hearing.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


